DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/371,402, filed 04/01/2019, and constitutes a continuation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2021, 07/28/2021 and 07/18/2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 06/01/2021 appears to be acceptable.

Drawings
The drawings filed 06/01/2021 appears to be acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Anticipation:
Claims 1-7 and 10-18 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of US Patent No. US 11056348 B2 from the same inventor. 

Table 1

Instant application (17/335,833) claims
US Patent. 11056348 B2
Similar limitation claims
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 10
Claim 8
Claim 11
Claim 11
Claim 12
Claim 1
Claim 13
Claim 9
Claim 14
Claim 13
Claim 15
Claim 10
Claim 16
Claim 11
Claim 17
Claim 12
Claim 18
Claim 13


For the purpose of illustration, only claims 1 and 13 of the instant application is compared with claims 1 and 9 of the US Patent No. 11056348 B2 in the following table (underlining is used to indicate conflicting limitations):

Table 2

Instant application (17/335,833)
US Patent. 11056348 B2
Claim 1. A method for preparing a surface for direct-bonding during a microelectronics fabrication process, comprising:
overfilling cavities and trenches in a dielectric surface with a temporary filler, wherein the dielectric surface comprises a top layer, wherein the top layer and the temporary filler are indistinguishable to a CMP process such that the CMP process has a 1:1 selectivity to the temporary filler as to the top layer with respect to both a chemical component of the CMP process and a mechanical component of the CMP process;
applying the CMP process to the temporary filler to planarize the temporary filler down to the dielectric surface; and
applying an etchant to the temporary filler to remove the temporary filler from the cavities and trenches, the etchant selective to the temporary filler and nonreactive toward the dielectric surface and toward inner surfaces of the cavities and trenches.
Claim 1.  A method for preparing a surface for direct-bonding during a microelectronics fabrication process, comprising:
overfilling cavities and trenches in a dielectric surface with a temporary filler, wherein the dielectric surface comprises an oxide layer, wherein the oxide layer comprises a layer of silicon oxide and the temporary filler comprises silicon nitride, and wherein the oxide layer and the temporary filler are indistinguishable to a CMP process such that the CMP process has a 1:1 selectivity to the temporary filler as to the oxide layer with respect to both a chemical component of the CMP process and a mechanical component of the CMP process;
applying the CMP process to the temporary filler to planarize the temporary filler down to the dielectric surface; and
applying an etchant to the temporary filler to remove the temporary filler from the cavities and trenches, the etchant selective to the temporary filler and nonreactive toward the dielectric surface and toward inner surfaces of the cavities and trenches.
Claim 13. A method, comprising:
preparing a dielectric surface of a wafer or die for direct-bonding during a microelectronics fabrication process, wherein the dielectric surface comprises a top layer;
masking the dielectric surface with a resist material for etching a cavity in the dielectric surface;
etching the cavity in the dielectric surface with a first etchant;
stripping the resist material from the dielectric surface;
overflowing the cavity with a temporary filler to preserve edges of the cavity during a chemical-mechanical planarization (CMP) process, wherein the top layer and the temporary filler are indistinguishable to the CMP process such that the CMP process has a 1:1 selectivity to the temporary filler as to the top layer with respect to both a chemical component of the CMP process and a mechanical component of the CMP process;
applying the CMP process to planarize the temporary filler down to an interface between the temporary filler and the dielectric surface; and
removing the temporary filler from the cavity with a second etchant selective to the temporary filler and nonreactive to the dielectric surface and nonreactive to inner surfaces of the cavity.
Claim 9. A method, comprising:
preparing a dielectric surface of a wafer or die for direct-bonding during a microelectronics fabrication process, wherein the dielectric surface comprises an oxide layer;
masking the dielectric surface with a resist material for etching a cavity in the dielectric surface;
etching the cavity in the dielectric surface with a first etchant; stripping the resist material from the dielectric surface;
overflowing the cavity with a temporary filler to preserve edges of the cavity during a chemical-mechanical planarization (CMP) process, wherein the oxide layer comprises a layer of silicon oxide and the temporary filler comprises silicon nitride, and wherein the oxide layer and the temporary filler are indistinguishable to the CMP process such that the CMP process has a 1:1 selectivity to the temporary filler as to the oxide layer with respect to both a chemical component of the CMP process and a mechanical component of the CMP process;
applying the CMP process to planarize the temporary filler down to an interface between the temporary filler and the dielectric surface; and
removing the temporary filler from the cavity with a second etchant selective to the temporary filler and nonreactive to the dielectric surface and nonreactive to inner surfaces of the cavity.







Obviousness:
Claims 8-9 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of U.S. Patent No. US 11056348 B2.


Instant Application (17/335,833)
Patent No. US 11056348 B2
Regarding Claim 8 and 19, U.S. Patent No. US 11056348 B2 is silent upon the provision of wherein preparing the dielectric surface comprises planarizing the dielectric surface to a flatness comprising a slope equivalent to 5 nm in vertical rise variation over each 100 µm span of horizontal run.
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.
Regarding claim 9 and 20, U.S. Patent No. US 11056348 B2 further claims direct-bonding the dielectric surface to another dielectric surface (claim 3 and claim 13).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817